DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17057412 on November 20, 2020. Please note claims 1-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17056347, recently allowed. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
Co-pending Application 17056347
1. A measurement apparatus for measuring an electronic device that vibrates a touch surface to present a tactile sensation, the measurement apparatus comprising: 
a pressing portion configured to apply pressure to a touch surface; 


a pressure detector configured to detect the pressure applied to the touch surface.  




	a pressure detector configured to detect the pressure applied to the touch surface of the electronic device, wherein the measurement apparatus is separate from the electronic device.
	2. The measurement apparatus of claim 1, further comprising a pressing portion configured to apply pressure to the touch surface

	3. The measurement apparatus of claim 2, wherein at least one of a shape and/or a material of the pressing portion is fashioned after a human finger.
3. The measurement apparatus of claim 1, further comprising: a controller; wherein the controller is configured to evaluate an electronic device based on the vibration and the pressure that are detected.  
	5. The measurement apparatus of claim 1, further comprising: a controller; wherein the controller is configured to evaluate an electronic device based on the vibration and the pressure that are detected.
4. The measurement apparatus of claim 3, wherein the controller is configured to 


	7. The measurement apparatus of claim 5, wherein the controller is configured to evaluate the electronic device based on vibration detected by the vibration detector when a predetermined pressure is detected by the pressure detector.
6. The measurement apparatus of claim 3, further comprising a notification interface configured to provide notification of a 3Docket No. 005000-K00516 result of evaluation of the electronic device.  
	8. The measurement apparatus of claim 5, further comprising a notification interface configured to provide notification of a result of evaluation of the electronic device.
7. The measurement apparatus of claim 1, wherein the vibration detector is configured to detect at least one of a frequency, a wavelength, a waveform, an amplitude, a duration, and/or a pattern of the vibration of the touch surface.  
	9. The measurement apparatus of claim 1, wherein the vibration detector is configured to detect at least one of a frequency, a wavelength, a waveform, an amplitude, a duration, and/or a pattern of the vibration of the touch surface.
8. A control method of a measurement apparatus for measuring an electronic device that vibrates a touch surface to present a tactile sensation, the measurement apparatus comprising a pressing portion, a vibration 


detecting, using a vibration detector, vibration of a touch surface, the vibration being produced in response to pressure applied to the touch surface; and 

detecting, using a pressure detector, the pressure applied to the touch surface.


	detecting, using the vibration detector, vibration of the touch surface of the electronic device, the vibration being produced in response to pressure applied to the touch surface of the electronic device; and 
	detecting, using the pressure detector, the pressure applied to the touch surface of the electronic device, wherein the measurement apparatus is separate from the electronic device.


As illustrated above, although the claims of the co-pending application are not identical, they are not patentably distinct from each other because the scope of claims 1-8 of the present application are not patentably distinct from and encompasses the scope of the claims 1-10 of US Application 17056347. Hence, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify claims 1-8 of the present application to be broader than the claims 1-10 of US Application 17056347. The motivation for doing so would have been to expand the scope of protection of claims as broadly as possible in order to have more products in the industrial applicability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "a touch surface" in line 3. However, the term “a touch surface” is already used prior to the recited portion in the claim. Hence, it is unclear whether the two recitations of the term “a touch surface” refers to the same instances or not. For the purpose of examination, the “a touch surface” in line 3 of claim 1 is interpreted as “the touch surface” with the aid of the specification, as well as to cover a similar scope as claim 1
8.	Claim 8 recites the limitation “a vibration detector”, "a touch surface" in line 5 and “a pressure detector” in line 7. However, the terms ““a vibration detector”, "a touch surface" and “a pressure detector” are already used prior to the recited portion in the claim. Hence, it is unclear whether the two recitations of the terms ““a vibration detector”, "a touch surface" and “a pressure detector” refers to the same instances or not. For the purpose of examination, the “a vibration detector”, "a touch surface" in line 5 and “a pressure detector” in line 7 are interpreted as “the vibration detector”, "the touch surface" in line 5 and “the pressure detector” in line 7 with the aid of the specification, as well as to cover a similar scope as claim 8.
	Dependent claims depend from and therefore inherit the same issue as the base claims.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsden (US 10,203,873).

Regarding claim 1 (Original), Marsden discloses: A measurement apparatus for measuring an electronic device that vibrates a touch surface to present a tactile sensation (see Fig. 1), the measurement apparatus comprising: 
a pressing portion configured to apply pressure to a touch surface (Fig. 1; col. 17, soft keyboard, lines 12-19); 
a vibration detector (Fig. 1, vibration sensors 125) configured to detect vibration of the touch surface, the vibration being produced in response to pressure applied to the touch surface (Fig. 1, vibration sensors 125, col. 17, lines 35-47); and 
a pressure detector (Fig. 1, pressure sensors 120; col. 17, lines 10-15) configured to detect the pressure applied to the touch surface (col. 17, lines 10-47).  

Regarding claim 2 (Original), Marsden teaches the limitations of parent claim 1. Marsden further teaches wherein at least one of a shape and/or a material of the pressing portion is fashioned after a human finger (Fig. 11C; keys of keyboard where the fingers are positioned/rest).  

Regarding claim 3 (Currently Amended), Marsden teaches the limitations of parent claim 1. Marsden further teaches a controller (Fig. 1, processor 110); wherein the controller is configured to evaluate an electronic device based on the vibration and the pressure that are detected (col. 17, lines 35-47; col. 18, lines 10-25).  

Regarding claim 4 (Original), Marsden teaches the limitations of parent claim 3. Marsden further teaches wherein the controller (Fig. 1, processor 110) is configured to evaluate the electronic device based on pressure detected by the pressure detector when a predetermined vibration is detected by the vibration detector (col. 17, lines 35-47; col. 18, lines 10-25).  

Regarding claim 5 (Currently Amended), Marsden teaches the limitations of parent claim 3. Marsden further teaches wherein the controller (Fig. 1, processor 110) is configured to evaluate the electronic device based on vibration detected by the vibration detector when a predetermined pressure is detected by the pressure detector (col. 20, line 60-col. 21, line 30).  

Regarding claim 6 (Currently Amended), Marsden teaches the limitations of parent claim 3. Marsden further teaches a notification interface configured to provide notification of a 3Docket No. 005000-K00516 result of evaluation of the electronic device (col. 17, lines 42-47).  

Regarding claim 7 (Currently Amended), Marsden teaches the limitations of parent claim 1. Marsden further teaches wherein the vibration detector is configured to detect at least one of a frequency, a wavelength, a waveform, an amplitude, a duration, and/or a pattern of the vibration of the touch surface (col. 6, lines 49-64; col. 7, lines 49-57).  

claim 8: method claim 8 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 8 corresponding to apparatus claim 1 also rejected on the same ground of anticipation as used above.

Conclusion 
11.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leigh et al. (US 20150097803 A1) discloses a system and method for measuring latency in a touchscreen device which includes a user interface that receives user input using sensors and provides output in response (see Abstract, Figs 1-3).
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693